Citation Nr: 1203423	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002, but there are also periods of Army National Guard service that have yet to be verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Waco RO.  A transcript is of record.  

The issue as to whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss, been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has bilateral hearing loss attributable to his period of active duty, or alternatively, during active duty for training (ACDUTRA).  The Board concedes the Veteran's in-service noise exposure, and finds the Veteran's reports credible as to the amount of noise he was exposed to during service.  

The available service treatment records (STRs) first show hearing loss in 1989.  Subsequent STRs shows similar hearing loss findings.  Prior to activation in October 2001, the Veteran was again shown to have a bilateral hearing loss disability.  

The Veteran was seen by a private audiologist in September 2007.  He diagnosed the Veteran was having bilateral sensorineural hearing loss.  Following review of the Veteran's STRs, he opined that the Veteran's bilateral hearing loss was most likely service connected.  In so opining, he pointed to 1990 and 1991 audiological testing.  The Board notes, however, that there is no evidence currently of record to show that the Veteran was on active duty during any 1990 and 1991 audiological examinations.  Moreover, the Veteran was noted to have a hearing loss disability upon activation in October 2001.  He was assigned an H-2 profile for being routinely exposed to noise.  

The Veteran has not been afforded a VA audiological examination in connection with his claim.  The Board finds that the Veteran's claim should be remanded in an effort to obtain any outstanding post-service treatment records related to hearing loss, as well as, an attempt to confirm the Veteran's periods of active duty and ACDUTRA.  Following attempts to retrieve this information, the Veteran should be afforded a VA audiological examination.  

In view of the foregoing, the Board believes that the VA examination with opinion as to etiology would be helpful, and the case is, therefore, REMANDED for the following actions: 

1.  VA should contact the Veteran and obtain the names and addresses of all medical care providers, both VA and non-VA, in light of records not already associated with the claims file, pertaining to post service treatment and evaluation of him for a bilateral hearing loss disability.  After he has signed any appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure such records shall be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful attempts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should contact the appropriate records repository to determine the dates and type of duty the Veteran was on in the late-1980s to early-1990s.  This should be clearly set out in the claims folder.  

3.  Then, the Veteran should be accorded an examination by an audiologist or other examiner with the appropriate expertise for the purpose of determining the nature, severity, and etiology of the claimed bilateral hearing loss.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  After review of the examination findings and the entire evidence of record, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that any current bilateral hearing loss disability was aggravated by the Veteran's active service and/or any confirmed periods of ACDUTRA.  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation of the preexisting bilateral hearing loss disability.  

In the alternative, the examiner should offer an opinion as to whether it is at least as likely as not that any bilateral hearing loss disability that is currently present began during service or is otherwise linked to any incident of or finding recorded during service.  

The examiner should presume the Veteran is credible in his reports of noise exposure.  

If the physician cannot render an opinion without resort to speculation, he or she should so indicate.  The complete rationale for any opinion expressed should be included in the examination report. 

4.  Thereafter, the claim should be readjudicated by VA.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and the case should then be returned to the Board if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


